United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 22-2086
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                  Nicholas Moron-Rivera, also known as Nico

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                         Submitted: December 15, 2022
                           Filed: December 20, 2022
                                 [Unpublished]
                                ____________

Before COLLOTON, SHEPHERD, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

       Nicholas Moron-Rivera appeals the sentence imposed by the district court1
after he pleaded guilty to drug offenses. His counsel has moved for leave to

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence was unreasonable.

       Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence, as the court properly considered the factors
listed in 18 U.S.C. § 3553(a) and did not err in weighing the relevant factors. See
United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (reviewing
sentences for substantive reasonableness under deferential abuse of discretion
standard; abuse of discretion occurs when the court fails to consider relevant factor,
gives significant weight to an improper or irrelevant factor, or commits a clear error
of judgment in weighing the appropriate factors). We have also independently
reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and we find no non-
frivolous issues for appeal. Accordingly, we affirm the judgment, and we grant
counsel’s motion to withdraw.
                       ______________________________




                                         -2-